Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00613-CR

                                            Rosie STRAIT,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR0657W
                            Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 22, 2014

MOTION DENIED AS MOOT; DISMISSED FOR WANT OF JURISDICTION

           On August 25, 2014, appellant Rosie Strait filed a “Motion for Leave to File Late Notice

of Appeal” with the district clerk. That document, along with the trial court’s “Certificate of Notice

of Appeal to the Fourth Court of Appeals” was filed in this court on August 29, 2014. However,

no notice of appeal appeared to have been filed in the trial court or in this court.

           This court’s jurisdiction is invoked by the timely filing of a notice of appeal. Johnson v.

State, 84 S.W.3d 658, 667 (Tex. Crim. App. 2002); Finch v. State, 66 S.W.3d 323, 324 (Tex.

App.—Fort Worth 2001, no pet.); TEX. R. APP. P. 25.2(b). Because it appeared appellant did not
                                                                                      04-14-00613-CR


file a notice of appeal, we ordered her to file a written response in this court on or before October

6, 2014, establishing that she timely filed a notice of appeal and thereby invoked this court’s

jurisdiction. We advised that if appellant failed to satisfactorily respond within the time provided,

the appeal would be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant did

not file a response.

       Accordingly, we hold appellant has failed to invoke this court’s jurisdiction, and we: (1)

deny her motion for leave to file late notice of appeal as moot, and (2) dismiss the appeal. See

Johnson, 84 S.W.3d at 667; Finch, 66 S.W.3d at 324; TEX. R. APP. P. 25.2(b).


                                                  PER CURIAM

Do Not Publish




                                                -2-